In an action under article 23-A of the General Business Law appellant moved to vacate a judgment of injunction entered, on his consent, about twenty-two years prior thereto. The motion was made on the ground that the court was without jurisdiction inasmuch as no complaint exists in the action and on the further ground that appellant’s subsequent conduct merits dissolution of the injunction. The motion was denied. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur.